Citation Nr: 1417291	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training, including from August 27, 1960, to November 2, 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2006 and February 2009 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is not available to participate in the decision on his appeal.  The transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in March 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

A review of the record reveals that in correspondence dated in October 2013 the Veteran was notified that the Veterans Law Judge who conducted his December 2010 hearing was unavailable to participate in the decision on his appeal and offered the opportunity to present testimony at another hearing.  In correspondence received by the Board in December 2013 the Veteran expressed his desire to present testimony before the Board at a videoconference hearing.  

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO..  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

